Citation Nr: 1822065	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-24 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUES

1.  Whether the severance of service connection for degenerative arthritis of the right mid humerus was proper.

2.  Entitlement to an increased rating greater than 20 percent for residuals of a comminuted fracture of the right mid humerus without complete union.


REPRESENTATION

Appellant represented by:	James Fausone, Attorney


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to March 1983. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2012 and February 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  

The issue of entitlement to an increased rating for residuals of a right mid humerus comminuted fracture without complete union is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 2012 rating decision, the RO granted service connection for degenerative arthritis of the right mid humerus as secondary to service-connected residuals of a comminuted fracture to the right mid humerus without complete union, and assigned a 10 percent disability rating under Diagnostic Codes 5201-5003.

2.  The September 2012 rating decision did not contain undebatable errors which, had they not been made, would have led to a materially different outcome.


CONCLUSION OF LAW

The September 2012 rating decision awarding service connection for degenerative arthritis of the right mid humerus was not clearly and unmistakably erroneous and the severance of service connection was not proper.  38 U.S.C. § 5109A (2012); 38 C.F.R. §§ 3.105(a), 4.14 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board restores service connection for degenerative arthritis of the right mid humerus, which represents a complete grant of the benefit sought on appeal.  Thus, no discussion of VA's duties to notify and assist is required.  

In general, once service connection has been granted, it will be severed only where evidence establishes that the original grant of service connection was clearly and unmistakably erroneous, and only after certain procedural safeguards have been met.  38 C.F.R. § 3.105(d) (2017); Daniels v. Gober, 10 Vet. App. 747 (1997).  VA has the burden of proof in establishing that the original grant was clearly and unmistakably erroneous.  Id.  

With respect to applicable procedural safeguards, when severance of service connection is warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The claimant will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  38 C.F.R. § 3.105(d) (2017); see Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

With respect to the substantive requirements for severing service connection, the same standards apply as those used in a determination of clear and unmistakable error in a final decision under section 3.105(a).  Unlike section 3.105(a), however, section 3.105(d) does not limit the reviewable evidence to that which was before the RO in making its initial service connection award.  Daniels v. Gober, 10 Vet. App. 474 (1997); see also Venturella v. Gober, 10 Vet. App. 340 (1997). 

To determine whether clear and unmistakable error was present in a prior determination, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  See Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992).

Service connection for residuals of a comminuted fracture of the right mid humerus without complete union was granted in an October 1983 rating decision, and a 30 percent evaluation was awarded, effective March 10, 1983, under 38 C.F.R. § 4.71a, Diagnostic Code 5202.  A January 1986 rating decision reduced the rating for the right shoulder disability to 20 percent, effective October 1, 1985, under 38 C.F.R. § 4.71a, Diagnostic Code 5202.  In June 2012, the Veteran filed a claim seeking an increased rating for his right mid humerus disability.  In a September 2012 rating decision, the RO denied an increased rating greater than 20 percent for residuals of a comminuted fracture of the right mid humerus without complete union, but awarded service connection for degenerative arthritis of the right mid humerus and assigned a 10 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Codes 5201-5003, effective June 8, 2012.

In a May 2014 rating decision, the RO proposed to sever service connection for degenerative arthritis of the right mid humerus based on a finding of clear and unmistakable error in the September 2012 rating decision.  The May 2014 rating decision explained that "VA regulations do not allow for the establishment of a separate evaluaiton [sic] for arthritis of the right shoulder.  Thus, this action violated 38 CFR 4.14."  Notice of the proposed severance was sent to the Veteran in May 2014.  In a February 2015 rating decision, the RO effectuated the severance of service connection for degenerative arthritis of the right mid humerus, effective May 1, 2015.

Diagnostic Code 5202 provides ratings for other impairment of the humerus.  Malunion of the humerus with moderate deformity is rated as 20 percent for the major and minor shoulders; malunion of the humerus with marked deformity is rated as 20 percent for the minor shoulder and 30 percent for the major shoulder.  Recurrent dislocations of the humerus at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at the shoulder level, are rated as 20 percent for the major and minor shoulders; recurrent dislocations of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements, are rated as 20 percent for the minor shoulder and 30 percent for the major shoulder.  Fibrous union of the humerus is rated as 40 percent for the minor shoulder and 50 percent for the major shoulder.  Nonunion of the humerus (false flail joint) is rated as 50 percent for the minor shoulder and 60 percent for the major shoulder.  Loss of head of the humerus (flail shoulder) is rated as 70 percent for the minor shoulder and 80 percent for the major shoulder.  38 C.F.R. § 4.71a, Diagnostic Code 5202.

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5201, limitation of motion of the major extremity at the shoulder level warrants a 20 percent rating.  Limitation of motion midway between the side and shoulder level warrants a 20 percent rating in the minor extremity and a 30 percent rating for the major extremity.  Where motion is limited to 25 degrees from the side, a 30 percent rating is warranted for the minor extremity and a 40 percent rating is warranted for the major extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5201. 

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

As a preliminary matter, the Board finds that the RO followed the procedural safeguards set forth at 38 C.F.R. § 3.105(d) in severing service connection for degenerative arthritis of the right mid humerus.  As set out above, the RO prepared a rating proposing severance setting forth the facts and the reasons for its decision.  The RO then notified the Veteran of its proposal and offered him the opportunity to respond and to request a hearing.  After considering the Veteran's response, the RO effectuated the proposed severance in the rating decision now on appeal.  Based on the foregoing, the Board finds that the procedural requirements of section 3.105(d) were met.  The Veteran does not contend otherwise.

After thorough consideration, the Board concludes that severance of service connection for degenerative arthritis of the right mid humerus was not proper, as it was not clearly and unmistakably erroneous for the RO to have granted service connection for degenerative arthritis of the right mid humerus in addition to the award of service connection for residuals of a comminuted fracture of the right mid humerus without complete union.  As noted above, residuals of a comminuted fracture of the right mid humerus without complete union is rated as 20 percent disabling under Diagnostic Code 5202.  Diagnostic Code 5202 provides ratings for impairment of the humerus based upon the malunion of the humerus, recurrent dislocation of the scapulohumeral joint, nonunion of the humerus, and loss of the head of the humerus.  In contrast, degenerative arthritis was rated as 10 percent disabling under Diagnostic Codes 5201-5003.  Pursuant to Diagnostic Code 5003, degenerative arthritis is rated based upon the limitation of motion in the affected joint, and a 10 percent rating is for application when the limitation of motion is not compensable but there is X-ray evidence of arthritis and evidence of swelling, muscle spasm, or painful motion.  The rating criteria for Diagnostic Code 5202 are quite different than the rating criteria for Diagnostic Codes 5003 and 5201, and the manifestations for which they compensate do not overlap.  Because the ratings under Diagnostic Code 5202 for impairment of the humerus and Diagnostic Codes 5003 and 5201 for degenerative arthritis with limitation of motion of the arm contemplate different symptomatology, they provide compensation for different manifestations of the Veteran's right mid humerus disability.  When a veteran has separate and distinct manifestations from the same injury, he should be compensated under different diagnostic codes.  See Esteban, 6 Vet. App. 259.  Because the award of service connection for degenerative arthritis of the right mid humerus was based upon different manifestations of the Veteran's disability, it did not constitute prohibited pyramiding, and the September 2012 rating decision's award of service connection for degenerative arthritis of the right mid-humerus was not clear and unmistakable error.  See 38 C.F.R. § 4.41.

Accordingly, in light of the laws and regulations pertaining to pyramiding and evaluation of the shoulder and arm, there was not clear and unmistakable error in the September 2012 rating decision which granted service connection for degenerative arthritis of the right mid humerus.  Thus, severance of service connection for degenerative arthritis of the right mid humerus was not proper.


ORDER

Service connection for degenerative arthritis of the right mid humerus is restored.


REMAND

Initially, the Board observes that a substantial amount of additional evidence has been added to the Veteran's claims file since the RO last considered the Veteran's claim in May 2014.  The additional evidence includes VA treatment records dated from June 2014 through August 2017 which document complaints of right shoulder pain.  Although an automatic waiver for evidence submitted by the Veteran applies in this case, VA does not currently interpret section 7105(e) as extending to evidence that was not submitted by the Veteran, such as VA-generated evidence including VA treatment records and examination reports.  Thus additional VA treatment records pertinent to the Veteran's claim have been added to the claims file and the Veteran has not submitted a waiver of such evidence.  See 38 U.S.C. 
§ 7105(e) (2012); 38 C.F.R. § 20.1304 (2017).  Accordingly, these records should be considered by the RO when readjudicating the claim on remand.

Additionally, the Veteran last underwent a VA examination assessing the severity of his right humerus disability in July 2012.  Because the July 2012 VA examination is nearly six years old and may not reflect the current severity of the Veteran's service-connected right humerus disability, a new VA examination is warranted.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also 38 C.F.R. § 3.326(a) (2017).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a new VA examination to assess the current severity of his service-connected right mid humerus disability.  The Veteran's claims file and a copy of this Remand must be reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.

The examiner must test and report the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the right and left shoulders.  If pain on motion of the right shoulder is shown, the examiner must state at what degree the pain begins.  The same range of motion studies must then be repeated after repetitions.  The examiner must indicate whether there is any favorable or unfavorable ankylosis of the right shoulder.  The examiner must state whether there is any functional loss caused by the Veteran's right shoulder disability, including whether there is any functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of the joint.  Additionally, an opinion must be stated as to whether any pain found in the right shoulder could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional limitation of motion due to pain on use or during flare-ups.  The examiner must also state whether there is any evidence of malunion of the right humerus with moderate or marked deformity; whether there are frequent or infrequent episodes of dislocation of the humerus at the scapulohumeral joint with guarding of movement; whether there is fibrous union of the humerus; whether there is nonunion of the humerus; and whether there is loss of head of the humerus.  Finally, the examiner must describe all functional limitations resulting from the Veteran's right mid humerus disability.

2.  Notify the Veteran that he must report for the examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).

3.  When the above development has been completed, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue an additional supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


